Case: 16-30063          Document: 00513720443           Page: 1   Date Filed: 10/17/2016




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT

                                                                            United States Court of Appeals

                                              No. 16-30063
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                            October 17, 2016

IN RE: DEEPWATER HORIZON                                                      Lyle W. Cayce
                                                                                   Clerk
-------------------------------------------

LAKE EUGENIE LAND & DEVELOPMENT, INCORPORATED; ET AL,

               Plaintiffs

v.

BP EXPLORATION ; PRODUCTION, INCORPORATED; BP AMERICA
PRODUCTION COMPANY; BP p.l.c.,

                Defendants - Appellees

v.

ANDRY LAW FIRM, L.L.C.,

                Movant - Appellant




                     Appeal from the United States District Court
                        for the Eastern District of Louisiana


Before CLEMENT, PRADO, and OWEN, Circuit Judges.
     Case: 16-30063      Document: 00513720443         Page: 2    Date Filed: 10/17/2016



                                      No. 16-30063
PER CURIAM:*
       The Andry Law Firm, LLC (“Andry”) moved the district court to enforce
its purported settlement with BP Exploration & Production, Inc. (“BP”) and
“order the Claims Administrator to promptly pay [Andry’s] final award in the
amount of $7,818,693.95.” The district court summarily denied Andry’s motion.
Andry appeals, asserting that this court has appellate jurisdiction pursuant to
28 U.S.C. § 1291.
       Section 1291 “generally vests courts of appeals with jurisdiction over
appeals from final decisions of the district courts.” Cunningham v. Hamilton
Cty., 527 U.S. 198, 203 (1999) (internal quotation marks omitted). A decision
is final when “it ends the litigation on the merits and leaves nothing for the
court to do but execute the judgment.” Id. at 204 (internal quotation marks
omitted). The district court’s decision here is not a final decision because it
clearly does not end the litigation between Andry and BP. The decision simply
allows the Claims Administrator to comply with the district court’s previous
order “to process the claim in accordance with its applicable rules and policies.”
       We therefore DISMISS this appeal for lack of appellate jurisdiction.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2